Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 9 November 2020, to the Original Application, filed 10 July 2014.

2. 	Claims 1-13 and 16-22, renumbered as 1-7, 10-20, and 8-9, respectively, are allowed.



Reasons for Allowance

3. 	Claims 1-13 and 16-22, renumbered as 1-7, 10-20, and 8-9, respectively, are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  



The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 13, renumbered as 1, 10, and 15, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… determining, from the document object model, the timing information and the power information;
determining, based on the timing information and the power information, delivery information, wherein the delivery information comprises at least one of a time duration to process at least the portion of the content page or a time duration to receive at least the portion of the content page; and 
receiving, based on comparing the delivery information to a threshold, an update to the content page,

in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Hunt (U.S. Patent 7,747,782 B2) discloses providing and displaying information content.
	- Athas (U.S. Patent 9,503,540 B2) discloses asynchronous distribution of content.
	- Shimotono (U.S. Publication 2011/0185209 A1) discloses reducing power consumption while maintaining a specific function.
	- Anderson (U.S. Publication 2011/0161951 A1) discloses an information bridge between manufacturing servers and monitoring devices on a customer network.
	- Garbow (U.S. Publication 2008/0027967 A1) discloses providing intelligent handling of web activity based on measured resource utilization.


6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176